Citation Nr: 1512004	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for skin carcinoma, to include basal cell and squamous cell carcinoma, of the face, forehead, ears, and bilateral arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In November 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents contained therein have been considered in the decision below.


FINDINGS OF FACT

1.  There is credible evidence that the Veteran was exposed to a significant amount of sun during active duty service.
 
2.  The skin carcinomas diagnosed as squamous cell and basal cell carcinoma are as likely as not related to sun exposure during the Veteran's period of active duty service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the skin carcinomas to include basal cell and squamous cell carcinoma were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time. 

Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran and his representative contend that his claimed skin carcinomas are related to his service.  Specifically, the Veteran contends that he was exposed to sun in service through his work as a surveyor in Korea and that he had sunburns which ultimately led to his current skin carcinomas.  

While the Veteran's service personnel records have not been obtained.  Service treatment records do show that the Veteran served in Korea in the late 1980's.  A particular entry of January 1989 noted that the Veteran's chart had been reviewed and he was medically cleared for Rapid Engineer Deployable Heavy Operational Repair Squaron Engineer (Red Horse) duty.  

As noted, the Veteran has alleged that he was exposed to sun for extended periods of time while serving in Korea as a surveyor.  While service treatment records are silent for any treatment for or complaints of sunburn, the record, as noted, does reflect service in Korea.  Moreover, the Veteran's DD 214 shows his specialty was engineering.  Also, Red Horse duty involves heavy construction including the repair of infrastructure and equipment, and base development.  Therefore, extended sun exposure is consistent with the Veteran's service.  Further, although the Veteran's service treatment records are negative for skin complaints, the Veteran is competent to describe his skin symptoms and the fact that he had sunburn.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, the undersigned had the opportunity to observe the Veteran during the hearing and finds him to be credible in his testimony.  Therefore, the Board accepts the Veteran's accounts of excessive sun exposure and sunburns in service.  

Although the Veteran's service treatment records are negative for skin complaints, findings, or diagnosis, except for a cyst on the back of the neck in August 1992, his post-service records contain evidence of current skin carcinomas.  An October 2007 private treatment record shows pathological findings of squamous cell carcinoma and basal cell carcinoma on the left wrist.  A June 2012 private treatment record notes the Veteran was being followed up for recurring basal cell carcinoma on multiple areas of the face and ears.  Therefore, a current diagnosis of skin carcinomas manifested by basal cell and squamous cell carcinoma is confirmed.

With regards to a nexus to service, the Veteran has submitted several statements from his private treating physician which state that there is an association between the current skin disability and sun exposure in service.  In a July 2011 treatment record, Dr. S.Z. notes that the Veteran had severe sun burns in Korea which later developed into recurrent skin cancers.  He summarized that the Veteran had basal cell cancers that are a result of sun exposure on active duty.  A June 2012 treatment record note from Dr. S.Z. states that the Veteran has basal cell issues as a result of unprotected sun exposure while on active duty.  Further, a November 2013 record from Dr. S.Z. notes that the Veteran is being treated for skin cancer recurrence.  He stated that the skin carcinoma is at least as likely as not a result of unprotected exposure to sun in service.  As reasons he noted that the longevity of the systematology and chronicity of treatment were consistent with an onset or causation in service.  He further noted that medical exams and known etiology support his opinion.  Finally, he stated that he had examined the Veteran at Offutt Air Force Base in the late 1980's and while he had no diagnosis of skin cancer at the time, he already had skin problems.  The opinions and statements from the Veteran's treating physician stand uncontradicted by any other competent medical opinion of record.  

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of both basal cell carcinoma and squamous cell carcinoma.  While the record reflects that he was not diagnosed with any skin cancer in service, the evidence submitted by the Veteran, including private treatment records, has noted that the Veteran has been diagnosed with skin cancers and that skin cancers such as basal cell carcinoma and squamous cell carcinoma can take time to develop.  Furthermore, the Veteran's private treating physician has related the Veteran's current skin cancers to sun exposure in service.  

Therefore, given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's basal cell carcinoma and squamous cell carcinoma are causally related to his military service, and service connection for basal cell carcinoma and for squamous cell carcinoma is warranted.






ORDER

Service connection for basal cell carcinoma and squamous cell carcinoma of the face, forehead, ears, and bilateral arms is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


